                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERALD W. BIRCH                        :           CIVIL ACTION
                                       :
      v.                               :
                                       :
KEVIN KAUFFMAN, R. SETH                :
WILLIAMS, The District Attorney of the :
County of Philadelphia and KATHLEEN :
KANE, The Attorney General of the      :
State of Pennsylvania                  :           NO. 15-2626

                                        ORDER


      NOW, this 6th day of May, 2019, upon consideration of the Petition for Writ of

Habeas Corpus under 28 U.S.C. § 2254 (Document No. 1), the Response to Petition for

Writ of Habeas Corpus, the Report and Recommendation filed by United States

Magistrate Judge Henry S. Perkin (Document No. 21), and no objections to the Report

and Recommendation having been filed, and after a thorough and independent review of

the record, it is ORDERED that:

      1.     The Report and Recommendation of Magistrate Judge Henry S. Perkin is

APPROVED and ADOPTED;

      2.     The Petition for Writ of Habeas Corpus is DENIED; and,

      3.     There is no probable cause to issue a certificate of appealability.




                                                   /s/ Timothy J. Savage, J.
